348 F.2d 919
Frazier EATON, Appellant,v.UNITED STATES of America, Appellee.
No. 19841.
United States Court of Appeals Ninth Circuit.
Aug. 5, 1965.

Appeal from the United States District Court for the Western District of Washington, Northern Division; William T. Beeks, Judge.
Frazier M. Eaton, in pro. per.
Wm. N. Goodwin, U.S. Atty., Ronald G. Neubauer, Asst. U.S. Atty., Seattle, Wash., for appellee.
Before ORR, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed.